Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Limitation: “... determining a confidence value for a text portion the top ranked passage, the confidence value reflecting how relevant the text portion is to the document search query; the graphical user interface presenting the text portion of the top ranked passage with the first type of text emphasis...”
	Applicant points out the support can be found in [0028], [0069], and [0074]-[0076]



[0069] The second result 518 shows text 520 that less emphasizes a relevant aspect of the result. In particular, the text “RESULT” has been emphasized from a document's text, but in a less conspicuous way than the highlighted text. This emphasized text is the top ranked text (or at least the top ranked text that the user is allowed to see) where the result exceeds one or more confidence score thresholds (but not as much as a highlighted text would). The emphasis may be bolding, italicizing, underlining, changing the font size, etc. The second result 518 also includes the location of the result 522 (e.g., the document location) and a means to provide feedback 524, e.g., as feedback input 1106 in FIG. 11.
[0074] The one or more results are displayed at 605. Note that in some embodiments, the returned result is sent back through the frontend 104 and/or inference orchestrator 220 for display. It is typically in one of these components that a determination of what can be shown and/or emphasizing certain aspects of a result is/are made. For example, the application of an access control list, etc.

[0075] In this example, it is assumed that the result is allowed to be displayed, but how the result is to be displayed differs depending upon how confident the underlying models were in their analysis. At 607, a determination is made as to if an aspect of the result exceeds a first confidence threshold. For example, does the result from one or more ML models indicate that the result is deemed to be fairly correct based on the confidence score of the one or more ML models. When the confidence score is low, this indicates that the result may not be particularly good. When the first threshold is not met, then the result is either not shown, or there is no emphasis in the display of the result at 609.

[0076] When the first threshold is met, then the result is shown with emphasis. The type of emphasis may differ depending upon a determination whether an aspect of the result exceeds a second confidence threshold that is greater than the first threshold made at 611. When the second threshold is not met, then a first type of emphasis is used to emphasize the aspect at 613. Examples of a first type of emphasis include, but are not limited to: bolding, underlining, changing a font, changing a font size, and italicizing. When the second threshold is met, then a second type of emphasis is used to emphasize the aspect at 615. This second type of emphasis is meant to stand out more than the first type of emphasis and may include highlighting, bolding, underlining, changing a font, changing a font size, italicizing, or a combination thereof. Note that the first


Further, the confidence values are calculated in order to rerank retrieved documents, passages, and FAQs to obtain the top reranked document, top reranked passages, and top reranked FAQs. The text portion of “RESULT” is the top ranked text of the result document 518

    PNG
    media_image1.png
    177
    691
    media_image1.png
    Greyscale

Claim 7: “... wherein the result includes a top ranked passage wherein the aspect of the result is a particular text portion of the top ranked passage; and wherein the particular text portion is displayed with the first type of visual emphasis...” Claim 7 is rejected with same reason above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isensee (U.S. Pub 20150261859 A1), in view of Gollub (U.S. Pub 2017/0286498 A1)
Claim 4
Isensee discloses a computer-implemented method comprising: 
receiving a search query (0063], line 4-5, “... stage 310, the QA system receives an input question...”); 
performing the search query on a plurality of documents ([0065], line 1-4, “...  The queries may be applied to one or more databases storing information about the electronic texts, documents, articles, websites, and the like...”), the documents including text passages, to generate a search query result ([0069], line 9-27, “... at stage 390... not only receives the final ranked listing of candidate answers... but also receives the underlying evidence information for each of the candidate answers.. and uses this information to generate a graphical user interface 398 outputting the ranked listing of candidate answers with graphical representations of confidence score, categorization of confidence score, or the like, and one or more GUI elements for outputting various levels of evidence associated with the candidate answer and confidence score/categorization including a summary level of evidence information, document/source level of evidence information, and/or an individual evidence piece level of evidence information... referred to hereafter as the "evidence passages." ...” <examiner note: the output of the query is candidate answer, confidence scores, confidence categories, summary level, document/source level, and paragraph/passage levels>); 

However, Isensee does not explicitly disclose
determining an aspect of the search query result that has a confidence value that exceeds a confidence threshold with respect to its relevance to the search query;
selecting from among at least a first type of visual emphasis, a second type of visual emphasis, and a third type of visual emphasis based on how relevant the aspect of the search query result is to the search query, the first type of visual emphasis representing a greater relevance than the second type of visual emphasis, the second type of visual emphasis representing a greater relevance than the third type of visual emphasis; and 
displaying the search result including with the first type of visual emphasis on the aspect of the result that exceeds the confidence threshold
Isensee discloses in [0068], “... a final confidence merging and ranking stage 370 which may compare the confidence scores and measures, compare them against predetermined thresholds, or perform any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the answer to the input question... at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, may be generated and output to the submitter of the original input question...” and [0072], “... The graphical user interface engine 395 may utilize the confidence score values along with defined ranges of confidence score values to categorize the confidence score into one of the plurality of confidence ranges. For example, for a given candidate answer, the confidence score associated with the candidate answer may be converted to a percentage value, e.g., 0.67598 is converted to 67.598%, and that percentage value is then compared against one or more thresholds to thereby categorize the confidence score into one of a plurality of confidence ranges based on the specific implementation. For example, various percentage ranges may be established for "High", "Medium", and "Low" confidence score ranges...” <examiner note: confidence scores of hypotheses (i.e., query results) are compared to thresholds so that the query results are classified as High, Medium, or Low relevant to input question>)

Gollup discloses
determining an aspect of the search query result that has a confidence value that exceeds a confidence threshold with respect to its relevance to the search query ([0025], line 9-11, “... search results having a relevance score that indicates how closely the search result matches a first criterion in the user's query...” [0038], line 7-16, “... FIG. 2B, three tile sizes are used to display search results. The techniques include grouping search results into three groups based on the scores associated with each search result and the chosen statistical measure. For example, using the mean as the chosen statistical measure, two thresholds are determined on either side of the mean. The scores above the higher threshold are clustered in a first group, scores between the two thresholds are clustered in a second group, and scores below the lower threshold are clustered in a third group...” <examiner note: each search result has a score/confidence value that indicate how search result match a criteria/aspect of search query. Fig. 2b shows search result 202 that exceeds two below thresholds and it is displayed on the top row>);
selecting from among at least a first type of visual emphasis, a second type of visual emphasis, and a third type of visual emphasis based on how relevant the aspect of the search query result is to the search query, the first type of visual emphasis representing a greater relevance than the second type of visual emphasis, the second type of visual emphasis representing a greater relevance than the third type of visual emphasis ( [0038], line 7-16, “... FIG. 2B, three tile sizes are used to display search results. The techniques include grouping search results into three groups based on the scores associated with each search result and the chosen statistical measure. For example, using the mean as the chosen statistical measure, two thresholds are determined on either side of the mean. The scores above the higher threshold are clustered in a first group, scores between the two thresholds are clustered in a second group, and scores below the lower threshold are clustered in a third group...” <examiner note: there are at least three types of visual emphasis/tile sizes. A first tile size /visual emphasis is for search results have score higher threshold; a second tile size/visual emphasis is for search results have scores between higher threshold and lower threshold; and a third tile size/visual emphasis is search results have scores less then the lower threshold>); and 
displaying the search result including with the first type of visual emphasis on the aspect of the result that exceeds the confidence threshold (fig. 2b, searach result 202 “Winter” and “Automatic Illustration have relevance scores that indicates how closely the search result matches a first criterion in the user's query and above the higher threshold>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include visualization of search results as disclosed by Gollup into Isensee because the it provides a context as how relevant a search result is relative to the other search results. By incorporating visualization of search results as disclosed by Gollup into Isensee, using confidence scores of text pasages/search results to compare with thresholds to display search results with indications/tile size, text size, color that show how relevant of a search result to other search results. 
Claim 5
Claim 4 is included, Iseesee discloses wherein the search query utilizes one or more machine learning models in the generation of the search query result 
([0051], “... Each resulting score is then weighted against a statistical model. The statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages for a particular domain during the training period of the IBM Watson.TM. QA system. The statistical model may then be used to summarize a level of confidence that the IBM Watson.TM. QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process may be repeated for each of the candidate answers until the IBM Watson.TM. QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question...” <examiner note: trained statistical model is used generate confidence scores of hypotheses for the input question/query>)
Claim 6
Claim 5 is included, Isensee discloses wherein the confidence value is derived from an output of one or more of the machine learning models ([0051], “... Each resulting score is then weighted against a statistical model. The statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages for a particular domain during the training period of the IBM Watson.TM. QA system. The statistical model may then be used to summarize a level of confidence that the IBM Watson.TM. QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process may be repeated for each of the candidate answers until the IBM Watson.TM. QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question...” <examiner note: trained statistical model is used generate confidence scores of hypotheses for the input question/query>)
Claim 7
Claim 4 is included,  Gollup wherein the result includes a top ranked passage wherein the aspect of the result is a particular text portion of the top ranked passage; and wherein the particular text portion is displayed with the first type of visual emphasis (fig. 2b, search results 202)  
Claim 8
wherein the document search query includes a question to be answered (fig. 3, input question 310) and the result includes the answer (fig. 3, final answer and confidence 380)
Claim 9
Claim 4 is included, Gollup discloses further comprising: selecting the first type of visual emphasis based on the confidence value exceeding the confidence threshold (fig. 2b, a largest title is selected for search result 202 because its score is above the higher threshold)
Claim 10
Claim 9 is included, Gollup discloses wherein the first type of visual emphasis is one or more of bolding, text coloring, underlining, a change in font size (fig. 2b, font size has a change in size in compare with other font size in fig. 2b), a change in font, or a stylization of a font.
Claim 11
Claim 4 is included, Isensee discloses wherein the documents comprise at least word processing documents, text files, and postscript-based files ([0065], line 1-13, “... The queries may be applied to one or more databases storing information about the electronic texts, documents, articles, websites, and the like, that make up the corpus of data/information, e.g., the corpus of data 106 in FIG. 1... That is, the application of the queries results in the extraction of portions of the corpus of data/information matching the criteria of the particular query. These portions of the corpus may then be analyzed and used, during the hypothesis generation stage 340, to generate hypotheses for answering the input question...”).

Claim 4 is included, Isensee discloses further comprising: receiving feedback on the displayed result [0098], line 1-5, “... if the user finds that the candidate answer is correctly categorized as having a high confidence of being a correct answer for the input question, the user may specify a relatively high user feedback value, e.g., 5 stars, indicating that the result generated by the QA system is correct...”)
Claim 13
Claim 12 is included, Isensee discloses wherein the feedback is to be used to retrain one or more machine learning models utilized in the generation of the search query result ([0099], “... The user feedback may be provided as input to the QA system which may then adjust weightings or other logic applied to the evaluation of candidate answers and evidence so as to adjust the operation of the QA system to be more accurate based on the user feedback. For example, weightings of parameters used during the calculation of confidence scores may be adjusted based on the user feedback...” [0067], “... [0067] In the synthesis stage 360, the large number of relevance scores generated by the various reasoning algorithms may be synthesized into confidence scores for the various hypotheses. This process may involve applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated, as described hereafter...”)
Claim 14
Claim 4 is included, Gollup discloses wherein the second type of visual emphasis is one or more of highlighting, text coloring, bolding, underlining, a change in font size (fig. 2b, search 204, font size smaller than search result 202), a change in font, or a stylization of a font.
Claims 15-20 are similar to claims 4, 8-11, and 14. Further, Isensee discloses a system comprising processors, main memory as in fig. 2 and QA system as shown in fig. 3. Claim 15-20 are rejected based on similar reason.
Response to Arguments
Claim Rejections – 35 USC 103 – Claim 1-3 – pg. 8-10
	Applicant’s argument has been considered; however, the claims are not supported by the specification. Please see section 112a above.
Claim 4, 15, 5-14, and 16-20 – pg. 8-12
Applicant’s arguments with respect to claim 4, 15, 5-14, and 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167